Citation Nr: 0526313	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-22 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
schizophrenia.  In July 2002, the veteran provided testimony 
in a videoconference hearing before the undersigned.  A 
transcript of that hearing is in the claims file.

This case was previously before the Board three times.  In 
April 2002 it was remanded for a requested hearing, and in 
October 2002 and July 2004 it was remanded for further 
development.  The requested development has been completed, 
and Board proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  A psychiatric disorder is not shown in service or in the 
first postservice year, nor does the competent medical 
evidence relate any current psychiatric disorder to active 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include schizophrenia was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On examination at entry into and at separation from service, 
the veteran was evaluated as "normal" on psychiatric 
assessment.  The intervening service medical records do not 
show any treatment for a psychiatric disorder.  

On VA general medical examination in August 1996, the veteran 
was noted to be uncooperative and not willing to share 
details of his medical history.  The examiner noted that he 
was severely disturbed mentally and very angry.  

On VA psychiatric examination in August 1996, the examiner 
noted that the veteran was a very poor historian, was not 
interested in answering the questions and responded with much 
hostility.  He described a history of abuse from both parents 
during childhood.  He indicated that he was kicked out of 
school in the ninth grade and had spent time in jail.  He had 
a history of drug abuse.  He admitted to auditory 
hallucinations for many years.  He reported that he was 
discharged from the military because "[t]hey found out [I] 
had a police record."  He reported that he did a lot of 
drugs, and was in prison for drugs.  He described a recent 
history of psychiatric hospitalization, within the past five 
years.  The Axis I diagnoses were (1) schizophrenic reaction, 
paranoid type, chronic; (2) rule out schizoaffective 
disorder, and (3) polysubstance abuse in remission five years 
from heroin, amphetamines, and alcohol.

Records from the veteran's Social Security Administration 
(SSA) file were obtained showing a psychiatric consultation 
of the veteran when he was 14 years old, in December 1969 at 
which time he was noted to have considerable emotional 
difficulty which resulted in a "behavior problem" where he 
tended to act out his conflicts.  These records also contain 
psychiatric evaluations for disciplinary and personality 
problems while the veteran was in school, prior to service, 
but no diagnosis.  In December 1976, the veteran was dropped 
off at a private psychiatric hospital by his father.  His 
chief complaint was "I need to rest."  He was treated and 
discharged with a diagnosis of passive-aggressive 
personality.  The SSA determined for that SSA disability 
purposes, the veteran's disability diagnosed as anxiety 
neurosis with depression, began on September 30, 1974, which 
is the date the veteran reported as the date of onset on a 
form reported to SSA in May 1988.

In August 1999, the veteran filed a claim for service 
connection.  He claimed that he had both pre-service and 
post-service records of treatment, clearly showing 
aggravation of his schizophrenia.  

In a July 2002 videoconference hearing, the veteran testified 
that he had been treated for psychiatric problems during the 
six months prior to the date he enlisted in the military, 
that he had began experiencing auditory hallucinations when 
he enlisted, that as a result of these hallucinations he was 
sent to motivation platoon, and that he was offered a general 
discharge or a medical discharge but took the general 
discharge because he could leave the military immediately.  
He complained that the medical records from SSA were 
incomplete and did not show his treatment from the date of 
discharge from service to September 30, 1974, the date he was 
considered disabled for SSA purposes.  The veteran also 
claimed that he sought psychiatric treatment during service, 
but these records were also missing.

Additional records were requested from the SSA, but there 
were no records of psychiatric treatment shown for the period 
from his discharge to September 30 1974.  The RO also sought 
records directly from the service department covering the 
veteran's period of basic training.  A medical file on the 
veteran was obtained showing his treatment for a 
tonsillectomy.  There was no psychiatric treatment shown.

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection for a psychiatric disorder in the 
January 2000 rating decision, a July 2000 statement of the 
case (SOC), and in supplemental statements of the case (SSOC) 
issued in February 2004 and March 2005, as well as a VCAA 
compliance letter sent in July 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the July 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the February 2004 letter to 
the veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in May 2005, 
and prior to transfer and certification of the appellant's 
case to the Board, and as described above the content of the 
notice complied or substantially complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has obtained 
all relevant records of treatment identified by the veteran.  
While the veteran has claimed that records showing 
psychiatric treatment are missing and have not been obtained, 
he has been unable to provide VA with the specific names of 
the providers and VA is unable to assist the veteran further 
without the identifying information.  He was provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, which he declined, and 
before a Veterans Law Judge, which was conducted by 
videoconference in July 2002.  VA has not provided an 
examination of the veteran; however, the medical information 
is sufficient to make a determination in this case.  Records 
have been obtained from the SSA and these appear to be 
complete, notwithstanding the veteran's claim that these are 
incomplete.  Repeated attempts have been made to obtain all 
records and the Board concludes that the claimed records 
either do not exist, or further attempts would be futile.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Legal Criteria and Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, service connection is not warranted for a 
psychiatric disorder either on a direct basis or on the basis 
of aggravation of a preexisting condition.  First, although 
the veteran has specifically claiming that he had a 
preexisting psychiatric disorder and that this was aggravated 
by his active service, a psychiatric disorder was not noted 
on examination at entry into service.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2004).  A 
veteran who served during a period of war, as the veteran 
here, is presumed to be in sound condition when he entered 
into military service except for conditions noted on entrance 
medical examination.  38 U.S.C.A. § 1111 (West 2002).  
However, where there is "clear and unmistakable" evidence 
that the injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.  
Here, the medical records from the period prior to his entry 
into service show that the veteran underwent several 
psychiatric evaluations for disciplinary and personality 
problems while the veteran was in school, but these do not 
show a definitive diagnosis of a psychiatric disorder.  This 
is not clear and unmistakable evidence to rebut the 
presumption of soundness at entry established by the entrance 
examination.  As such, the presumption of aggravation does 
not apply.  38 C.F.R. § 3.306.

The only remaining question is whether service connection may 
be granted on a direct basis, i.e., whether the veteran's 
psychiatric disorder was incurred in service or during a 
presumptive period.  For psychoses this the presumptive 
period is one year from the date of discharge. 38 C.F.R. 
§ 3.309(a).  The competent medical evidence shows that there 
was no psychiatric disorder during service or in the first 
postservice year.  As noted above, the veteran was evaluated 
as normal on psychiatric examination at entry into service 
and at separation, and there were no intervening records of 
psychiatric treatment.  Nor was a psychiatric disorder shown 
during the first year following service.  Further, none of 
the competent medical evidence relates the veteran's 
psychiatric problems to his active service.  

The Board has considered the veteran's statements regarding 
the diagnosis and etiology of his psychiatric disorder; 
however, this is not competent evidence to diagnosis a 
psychiatric disorder, or to relate any such disorder to 
service.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
diagnosis of a psychiatric disorder, as well as the etiology 
of any disorder found, are beyond the range and scope of 
competent lay evidence contemplated by the applicable 
regulations, and it is not shown that the veteran possesses 
the requisite education, training or experience to provide 
competent medical evidence.  The preponderance of the 
evidence is against the claim for service connection, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2004).


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

